 1   Crystal L. Van Der Putten – SBN 227262
     LIVINGSTON LAW FIRM
 2   A Professional Corporation
     1600 South Main Street, Suite 280
 3
     Walnut Creek, CA 94596
 4   Tel: (925) 952-9880
     Fax: (925) 952-9881
 5   Email: cvanderputten@livingstonlawyers.com
 6   Attorneys for Defendant
     KOHL’S, INC.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10    MARLENE HAM,                                     )   Case No. 2:21-CV-00298-TLN-CKD
                                                       )
11                            Plaintiff,               )   STIPULATION OF PARTIES TO
                                                       )   REMAND ACTION TO STATE COURT
12           v.                                        )   AND ORDER RE: SAME
                                                       )
13    KOHL’S, INC., et al.,                            )
                                                       )   Complaint Filed: 12/03/20
14                            Defendants.              )   [Sacramento County Superior Court
                                                       )   Case No. 34-2020-00289600-CU-PO-GDS]
15                                                     )
                                                       )
16

17          Plaintiff MARLENE HAM and defendant KOHL’S, INC., by and through their

18   respective counsel, hereby stipulate to have the above-captioned action remanded to Sacramento

19   County Superior Court and agree as follows:

20          1.      Plaintiff MARLENE HAM commenced a civil action on December 3, 2020, in

21   Sacramento County Superior Court, Unlimited Jurisdiction, in the State of California, entitled

22   Marlene Ham v. Kohl’s, Inc. et al., Case No. 34-2020-00289600. In said action, plaintiff seeks

23   personal injury damages under theories of premises liability and general negligence arising from

24   an incident occurring on December 7, 2018, at the KOHL’s store located 9650 Bruceville Road,

25   Elk Grove, California, and resulting in alleged injuries.

26          2.      Plaintiff is a citizen of the State of California. KOHL’s is a Delaware corporation

27   whose principal place of business is Menomonee Falls, Wisconsin.

28          3.      Plaintiff’s damages were alleged to exceed $74,999.99 (Seventy-Four Thousand

     Ham v. Kohl’s, Inc., et al., Case No. 2:21-CV-00298-TLN-CKD
     STIPULATION OF PARTIES TO REMAND ACTION TO STATE COURT AND ORDER RE: SAME
                                                           -1-
 1   Nine Hundred Ninety-Nine Dollars and Ninety-Nine Cents) pursuant to her Statement of

 2   Damages, dated December 1, 2020.

 3          4.      The citizenship of the parties and the potential amount in controversy allow for

 4   federal diversity jurisdiction and KOHL’s removed the action to the United States District Court

 5   on the basis of diversity jurisdiction on February 16, 2021.

 6          5.      Plaintiff subsequently agreed and stipulated she will not seek damages for, nor

 7   collect any judgment, inclusive of interest and costs, in excess of, $74,999.99 (Seventy-Four

 8   Thousand Nine Hundred Ninety-Nine Dollars and Ninety-Nine Cents), in the above-captioned

 9   action. Attached hereto as Exhibit 1 is a true and correct copy of the Stipulation Limiting

10   Plaintiff’s Damages.

11          6.      Accordingly, the parties hereby agree, stipulate and request the Court remand this
12   action to Sacramento County Superior Court, Case No. 34-2020-00289600-CU-PO-GDS.
13          IT IS SO STIPULATED.
14   Dated: April __, 2021                         CHILD & JACKSON
15

16                                                 By     /s/ Erik E. Child
                                                          Erik E. Child
17                                                        Attorneys for Plaintiff
                                                          MARLENE HAM
18

19   Dated: May 17, 2021                           LIVINGSTON LAW FIRM
20                                                 By     /s/ Crystal L. Van Der Putten
21                                                        Crystal L. Van Der Putten
                                                          Attorneys for Defendant
22                                                        KOHL’S, INC.

23

24

25

26

27

28
     Ham v. Kohl’s, Inc., et al., Case No. 2:21-CV-00298-TLN-CKD
     STIPULATION OF PARTIES TO REMAND ACTION TO STATE COURT AND ORDER RE: SAME
                                                           -2-
 1                                               ORDER

 2          The Court, having reviewed the joint stipulation of the parties and good cause appearing

 3   hereby orders this action be remanded to Sacramento County Superior Court, Case No. 34-2020-

 4   00289600-CU-PO-GDS, and that each party shall bear its own attorney fees and costs incurred in

 5   connection with the removal of this action to federal court and remand to state court.

 6          IT IS SO ORDERED.

 7   Dated: May 17, 2021

 8

 9                                                         Troy L. Nunley
                                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Ham v. Kohl’s, Inc., et al., Case No. 2:21-CV-00298-TLN-CKD
     STIPULATION OF PARTIES TO REMAND ACTION TO STATE COURT AND ORDER RE: SAME
                                                           -3-
